Exhibit 10.8

EXECUTION COPY

CUSTODIAN AGREEMENT

among

AMERICREDIT FINANCIAL SERVICES, INC.,

as Custodian,

MBIA INSURANCE CORPORATION,

as Security Insurer

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trust Collateral Agent

Dated as of May 10, 2006



--------------------------------------------------------------------------------

THIS CUSTODIAN AGREEMENT, dated as of May 10, 2006, is made with respect to the
issuance of Notes and a Certificate by AmeriCredit Automobile Receivables Trust
2006-R-M (the “Issuer”), and is between AMERICREDIT FINANCIAL SERVICES, INC., as
custodian (in such capacity, the “Custodian”), MBIA INSURANCE CORPORATION (the
“Security Insurer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Trust Collateral Agent (the “Trustee”). Capitalized
terms used herein which are not defined herein shall have the meanings set forth
in the Sale and Servicing Agreement as hereinafter defined.

W I T N E S S E T H:

WHEREAS, AmeriCredit Financial Services, Inc. (“AFS”) and AFS SenSub Corp. (“AFS
SenSub”) have entered into a Purchase Agreement dated as of May 10, 2006 (the
“Purchase Agreement”), pursuant to which AFS has sold, transferred and assigned
to AFS SenSub all of its right, title and interest in and to the Initial
Receivables and will sell, transfer and assign to AFS SenSub on the applicable
Subsequent Transfer Date all of its right, title and interest in and to the
related Subsequent Receivables;

WHEREAS, the Issuer, AFS, as Servicer (the “Servicer”), AFS SenSub and Wells
Fargo Bank, National Association, as Trust Collateral Agent and as Backup
Servicer, have entered into a Sale and Servicing Agreement, dated as of May 10,
2006 (the “Sale and Servicing Agreement”), pursuant to which AFS SenSub has
sold, transferred and assigned to the Issuer all of AFS SenSub’s right, title
and interest in and to the Initial Receivables and will sell, transfer and
assign to the Issuer on the applicable Subsequent Transfer Date all of AFS
SenSub’s right, title and interest in and to the related Subsequent Receivables;

WHEREAS, in connection with such sales, transfers and assignments, AFS and AFS
SenSub have made certain representations and warranties regarding the Receivable
Files, upon which the Security Insurer has relied in issuing the Note Policy;
and

WHEREAS, the Trust Collateral Agent wishes to appoint the Custodian to hold the
Receivable Files as the custodian on behalf of the Issuer and the Trust
Collateral Agent;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

1. Appointment of Custodian; Acknowledgement of Receipt. Subject to the terms
and conditions hereof, the Trust Collateral Agent hereby revocably appoints the
Custodian, but shall not be responsible for the acts or omissions of the
Custodian, and the Custodian hereby accepts such appointment, as custodian and
bailee on behalf of the Issuer and the Trust Collateral Agent, to maintain
exclusive custody of the Receivable Files relating to the Receivables from time
to time pledged to the Trust Collateral Agent as part of the Other Conveyed
Property. In performing its duties hereunder, the Custodian agrees to act with
reasonable care, using that degree of skill and attention that a commercial bank
acting in the capacity of a custodian would exercise with respect to files
relating to comparable automotive or other receivables that it services or holds
for itself or others. The Custodian hereby, as of the Closing Date, and, with



--------------------------------------------------------------------------------

respect to any Subsequent Receivables as of the applicable Subsequent Transfer
Date, acknowledges receipt of the Receivable File for each Receivable listed in
the Schedule of Receivables attached as Schedule A to the Sale and Servicing
Agreement subject to any exceptions noted on the Custodian’s Acknowledgement (as
defined below). As evidence of its acknowledgement of such receipt of such
Receivables, the Custodian shall execute and deliver on the Closing Date, and
with respect to any Subsequent Receivables, the applicable Subsequent Transfer
Date, the Custodian’s Acknowledgement attached hereto as Exhibit A-1 or Exhibit
A-2 with respect to any Subsequent Receivable (the “Custodian’s
Acknowledgement”).

2. Maintenance of Receivables Files at Office. The Custodian agrees to maintain
the Receivable Files at its office located at 4001 Embarcadero, Suite 200,
Arlington, Texas 76014 or, subject to the prior written consent of the Security
Insurer (so long as no Insurer Default shall have occurred and be continuing),
at such other office as shall from time to time be identified to the Trust
Collateral Agent and the Security Insurer, and the Custodian will hold the
Receivable Files in such office on behalf of the Issuer and the Trust Collateral
Agent, clearly identified as being separate from any other instruments and files
on its records, including other instruments and files held by the Custodian and
in compliance with Section 3(b) hereof.

3. Duties of Custodian.

(a) Safekeeping. The Custodian shall hold the Receivable Files on behalf of the
Trust Collateral Agent clearly identified as being separate from all other files
or records maintained by the Custodian at the same location and shall maintain
such accurate and complete accounts, records and computer systems pertaining to
each Receivable File as will enable the Trust Collateral Agent to comply with
the terms and conditions of the Sale and Servicing Agreement. Each Receivable
shall be stamped on both of the first page and the signature page (if different)
in accordance with the instructions from time to time provided by the Security
Insurer, and the form and content of the stamp shall be acceptable to the
Security Insurer. Each Receivable shall be identified on the books and records
of the Custodian in a manner that (i) is consistent with the practices of a
commercial bank acting in the capacity of custodian with respect to similar
receivables, (ii) indicates that the Receivables are held by the Custodian on
behalf of the Trust Collateral Agent and (iii) is otherwise necessary, as
reasonably determined by the Custodian, to comply with the terms of this
Custodian Agreement. The Custodian shall conduct, or cause to be conducted,
periodic physical inspections of the Receivable Files held by it under this
Custodian Agreement, and of the related accounts, records and computer systems,
in such a manner as shall enable the Trust Collateral Agent, the Security
Insurer and the Custodian to verify the accuracy of the Custodian’s inventory
and recordkeeping. Such inspections shall be conducted at such times, in such
manner and by such persons including, without limitation, independent
accountants, as the Security Insurer or the Trust Collateral Agent may request
and the cost of such inspections shall be borne directly by the Custodian and
not by the Trust Collateral Agent. The Custodian shall promptly report to the
Security Insurer and the Trust Collateral Agent any failure on its part to hold
the Receivable Files and maintain its accounts, records and computer systems as
herein provided and promptly take appropriate action to remedy any such failure.
Upon request, the Custodian shall make copies or other electronic file records
(e.g., diskettes, CD’s, etc.) (the “Copies”) of the Receivable Files and shall
deliver such Copies to the Trust Collateral Agent and the Trust Collateral Agent
shall hold such Copies on behalf of the Noteholders. Subject to Section 3(c)
hereof, the Custodian shall at all times

 

2



--------------------------------------------------------------------------------

maintain the original of the (i) fully executed original retail installment
sales contract or promissory note and (ii) Lien Certificate or application
therefore (if no such Lien Certificate has yet been issued), in each case
relating to each Receivable in a fireproof vault; provided, however, the Lien
Certificate may be maintained electronically by the Registrar of Titles of the
applicable state pursuant to applicable state laws, with confirmation thereof
maintained by the Custodian or a third party service provider.

(b) Access to Records. The Custodian shall, subject only to the Custodian’s
security requirements applicable to its own employees having access to similar
records held by the Custodian, which requirements shall be consistent with the
practices of a commercial bank acting in the capacity of custodian with respect
to similar files or records, and at such times as may be reasonably imposed by
the Custodian, permit only the Noteholders, the Security Insurer and the Trust
Collateral Agent or their duly authorized representatives, attorneys or auditors
to inspect the Receivable Files and the related accounts, records, and computer
systems maintained by the Custodian pursuant hereto at such times as the
Noteholders, the Security Insurer or the Trust Collateral Agent may reasonably
request.

(c) Release of Documents. Consistent with the practices of a commercial bank
acting in the capacity of custodian with respect to similar files or records,
the Custodian may release any Receivable in the Receivable Files to the
Servicer, if appropriate, under the circumstances provided in Section 3.3(b) of
the Sale and Servicing Agreement.

(d) Administration; Reports. The Custodian shall, in general, attend to all
non-discretionary details in connection with maintaining custody of the
Receivable Files on behalf of the Trust Collateral Agent. In addition, the
Custodian shall assist the Trust Collateral Agent generally in the preparation
of any routine reports to Noteholders or to regulatory bodies, to the extent
necessitated by the Custodian’s custody of the Receivable Files.

(e) Review of Lien Certificates. On or before the Closing Date, or on or before
the applicable Subsequent Transfer Date in the case of any Subsequent
Receivables, the Custodian shall deliver to the Trust Collateral Agent a listing
in the form attached hereto as Schedule II of Exhibit A-1, or Schedule II of
Exhibit A-2 with respect to any Subsequent Receivables, of all Receivables with
respect to which a Lien Certificate, showing AFS (or a Titled Third-Party
Lender) as secured party, was not included in the related Receivable File as of
such date. In addition, the Custodian shall deliver to the Trust Collateral
Agent and the Security Insurer an exception report in the form attached hereto
as Schedule II of Exhibit A-1, or Schedule II of Exhibit A-2 with respect to any
Subsequent Receivables (i) no later than the last Business Day of the calendar
month during which the 90th day after the Closing Date (or, with respect to
Subsequent Receivables, the 90th day after the applicable Subsequent Transfer
Date) occurred, (ii) no later than the last Business Day of the calendar month
during which the 180th day after the Closing Date (or, with respect to
Subsequent Receivables, the 180th day after the applicable Subsequent Transfer
Date) occurred and (iii) no later than the last Business Day of the calendar
month during which the 240th day after the Closing Date (or, with respect to
Subsequent Receivables, the 240th day after the applicable Subsequent Transfer
Date) occurred.

4. Instructions; Authority to Act. The Custodian shall be deemed to have
received proper instructions with respect to the Receivable Files upon its
receipt of written

 

3



--------------------------------------------------------------------------------

instructions signed by a Responsible Officer of the Trust Collateral Agent. Such
instructions may be general or specific in terms. A copy of any such
instructions shall be furnished by the Trust Collateral Agent to the Trustee,
the Issuer and the Security Insurer.

5. Custodian Fee. For its services under this Agreement, the Custodian shall be
entitled to reasonable compensation to be paid by the Servicer.

6. Indemnification by the Custodian. The Custodian agrees to indemnify the
Issuer, the Owner Trustee, the Trust Collateral Agent, the Backup Servicer, the
Security Insurer and the Trustee for any and all liabilities, obligations,
losses, damage, payments, costs or expenses of any kind whatsoever (including
the fees and expenses of counsel) that may be imposed on, incurred or asserted
against the Issuer, the Owner Trustee, the Trust Collateral Agent, and the
Security Insurer and the Trustee and their respective officers, directors,
employees, agents, attorneys and successors and assigns as the result of any act
or omission in any way relating to the maintenance and custody by the Custodian
of the Receivable Files; provided, however, that the Custodian shall not be
liable for any portion of any such liabilities, obligations, losses, damages,
payments or costs or expenses due to the willful misfeasance, bad faith or gross
negligence of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Collateral Agent, the Security Insurer or the Trustee or the officers,
directors, employees and agents thereof. In no event shall the Custodian be
liable to any third party for acts or omissions of the Custodian.

7. Advice of Counsel. The Custodian and the Trust Collateral Agent further agree
that the Custodian shall be entitled to rely and act upon advice of counsel with
respect to its performance hereunder as custodian and shall be without liability
for any action reasonably taken pursuant to such advice, provided that such
action is not in violation of applicable Federal or state law.

8. Effective Period, Termination, and Amendment; Interpretive and Additional
Provisions. This Custodian Agreement shall become effective as of the date
hereof and shall continue in full force and effect until terminated as
hereinafter provided. Prior to an Insurer Default, this Custodian Agreement may
be amended at any time by mutual agreement of the Security Insurer, the Trust
Collateral Agent and the Custodian and may be terminated by either the Security
Insurer or the Custodian by giving written notice to the other parties, such
termination to take effect no sooner than thirty (30) days after the date of
such notice; provided, however, that the Security Insurer may terminate this
Custodian Agreement at any time in its sole discretion and any termination by
the Security Insurer shall take effect immediately. So long as AFS is serving as
Custodian, any termination of AFS as Servicer under the Sale and Servicing
Agreement shall terminate AFS as Custodian under this Agreement. If an Insurer
Default shall have occurred and be continuing, with the prior written consent of
the Note Majority, this Custodian Agreement may be amended at any time by mutual
agreement of the parties hereto and may be terminated by any party by giving
written notice to the other parties, such termination to take effect no sooner
than thirty (30) days after the date of such notice. Upon any termination or
amendment of this Custodian Agreement, the Trust Collateral Agent, in the case
of amendments, and the party seeking termination, in the case of terminations,
shall give written notice to Standard & Poor’s, a division of the McGraw-Hill
Companies, Inc. (“Standard & Poor’s”), Moody’s Investors Service (“Moody’s”) and
Fitch Inc. (“Fitch”) (collectively, the

 

4



--------------------------------------------------------------------------------

“Rating Agencies”). Immediately after receipt of notice of termination of this
Custodian Agreement, the Custodian shall deliver the Receivable Files to the
Trust Collateral Agent on behalf of the Noteholders, and at the Custodian’s
expense, at such place or places as the Trust Collateral Agent, or the Security
Insurer in the case of a termination by the Security Insurer, may designate, and
the Trust Collateral Agent, or its agent, as the case may be, shall act as
custodian for such Receivables Files on behalf of the Noteholders until such
time as a successor custodian, approved by the Security Insurer, has been
appointed. If, within seventy-two (72) hours after the termination of this
Custodian Agreement, the Custodian has not delivered the Receivable Files in
accordance with the preceding sentence, the Security Insurer or, if an Insurer
Default shall have occurred and be continuing, the Trust Collateral Agent, may
enter the premises of the Custodian and remove the Receivable Files from such
premises. In connection with the administration of this Agreement, the parties
may agree from time to time upon the interpretation of the provisions of this
Agreement as may in their joint opinion be consistent with the general tenor and
purposes of this Agreement, any such interpretation to be signed by all parties
and annexed hereto.

9. Governing Law. This Custodian Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of law provisions thereof (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law).

10. Notices. All demands, notices and communications hereunder shall be in
writing, electronically delivered, delivered or mailed, and shall be deemed to
have been duly given upon receipt (a) in the case of the Custodian, at the
following address: AmeriCredit Financial Services, Inc., 801 Cherry Street,
Suite 3900, Fort Worth, Texas 76102, Attention: Chief Financial Officer, (b) in
the case of the Trust Collateral Agent, at the following address: Wells Fargo
Bank, National Association, Sixth and Marquette Avenue, MAC N9311–161,
Minneapolis, Minnesota 55479 (facsimile number (612) 667-3464), Attention:
Corporate Trust Services/Asset Backed Administration, (c) in the case of the
Security Insurer, at the following address: MBIA Insurance Corporation, 113 King
Street, Armonk, New York 10504 (facsimile number (914) 765-3810), Attention:
Insured Portfolio Management-Structured Finance (IPM-SF) (AmeriCredit Automobile
Receivables Trust 2006-R-M), (d) in the case of Moody’s at the following
address: 99 Church Street, New York, New York 10007, (e) in the case of Fitch at
the following address: One State Street Plaza, New York, New York 10004 and
(f) in the case of Standard and Poor’s via electronic delivery to
Servicer_reports@sandp.com; for any information not available in electronic
format, hard copies should be sent to the following address: 55 Water Street,
41st floor, New York, New York 10041-0003, Attention: ABS Surveillance Group, or
at such other address as shall be designated by such party in a written notice
to the other parties.

11. Binding Effect. This Custodian Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Concurrently with the appointment of a successor trustee under the Sale
and Servicing Agreement, the parties hereto shall amend this Custodian Agreement
to make said successor trustee, the successor to the Trust Collateral Agent
hereunder.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Custodian
Agreement to be executed in its name and on its behalf by a duly authorized
officer on the day and year first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trust Collateral Agent By:   /s/
Marianna C. Stershic   Name:   Marianna C. Stershic   Title:   Vice President

 

AMERICREDIT FINANCIAL SERVICES, INC., as Custodian By:   /s/ Sheli Fitzgerald  
Name:   Sheli Fitzgerald   Title:   Vice President, Structured Finance

 

MBIA INSURANCE CORPORATION By:   /s/ Stephanie Taylor Ciavarello   Name:  
Stephanie Taylor Ciavarello   Title:   Assistant Secretary

The foregoing Custodian Agreement

is hereby confirmed and accepted

as of the date first above written.

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2006-R-M,

as Issuer

 

By:   WILMINGTON TRUST COMPANY,   not in its individual capacity but solely   as
Owner Trustee on behalf of the Trust By:   /s/ Patricia A. Evans   Name:  
Patricia A. Evans   Title:   Vice President

[Custodian Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

CUSTODIAN’S ACKNOWLEDGEMENT

AmeriCredit Financial Services, Inc. (the “Custodian”), acting as Custodian
under a Custodian Agreement, dated as of May 10, 2006, among the Custodian,
Wells Fargo Bank, National Association, as Trust Collateral Agent and MBIA
Insurance Corporation, pursuant to which the Custodian holds on behalf of the
Trust Collateral Agent for the benefit of the Noteholders certain “Receivable
Files,” as defined in the Sale and Servicing Agreement, dated as of May 10, 2006
(the “Sale and Servicing Agreement”), among AmeriCredit Automobile Receivables
Trust 2006-R-M, AFS SenSub Corp., as Seller, AmeriCredit Financial Services,
Inc., as Servicer and Wells Fargo Bank, National Association, as Trust
Collateral Agent and Backup Servicer, hereby acknowledges receipt of the
Receivable File for each Receivable listed in the Schedule of Receivables
attached as Schedule A to said Sale and Servicing Agreement except as noted in
the Exception List attached as Schedule I and the Lien Perfection Exception List
attached as Schedule II hereto.

IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc. has caused this
acknowledgement to be executed by its duly authorized officer as of this __th
day of                 , 20__.

 

AMERICREDIT FINANCIAL SERVICES,

INC., as Custodian

By:        Name:   Title:

 

1



--------------------------------------------------------------------------------

SCHEDULE I

Custodian Exception List

 

2



--------------------------------------------------------------------------------

SCHEDULE II

Lien Perfection Exception List

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

CUSTODIAN’S ACKNOWLEDGEMENT

AmeriCredit Financial Services, Inc. (the “Custodian”), acting as Custodian
under a Custodian Agreement, dated as of May 10, 2006, among the Custodian,
Wells Fargo Bank, National Association, as Trust Collateral Agent and MBIA
Insurance Corporation, pursuant to which the Custodian holds on behalf of the
Noteholders certain “Receivable Files,” as defined in the Sale and Servicing
Agreement, dated as of May 10, 2006, among AmeriCredit Automobile Receivables
Trust 2006-R-M, AFS SenSub Corp., as Seller, AmeriCredit Financial Services,
Inc., as Servicer, Wells Fargo Bank, National Association, as Trust Collateral
Agent and as Backup Servicer, hereby acknowledges receipt of the Receivable File
for each Receivable listed in Schedule A to the Subsequent Transfer Agreement
dated as of                 , 200_, among AmeriCredit Automobile Receivables
Trust 2006-R-M, as issuer, AFS SenSub Corp., as Seller, AmeriCredit Financial
Services, Inc., as Servicer, Wells Fargo Bank, National Association, as Trust
Collateral Agent and as Backup Servicer, except as noted in the Exception List
attached as Schedule I and the Lien Perfection Exception List attached as
Schedule II hereto.

IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc. has caused this
acknowledgement to be executed by its duly authorized officer as of this __th
day of                 , 20__.

 

AMERICREDIT FINANCIAL SERVICES,

INC., as Custodian

By:        Name:   Title:

 

4



--------------------------------------------------------------------------------

SCHEDULE I

Custodian Exception List

 

5



--------------------------------------------------------------------------------

SCHEDULE II

Lien Perfection Exception List

 

6